Citation Nr: 1538341	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-46 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for status post arthroscopy of the right knee with degenerative joint disease with post-surgical scarring.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disabilities.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an increased rating for the Veteran's right knee disability, as well as service connection for a lumbar spine disiblity secondary to the Veteran's knee disability.  The Board notes that during the course of the appeal, the RO issued a separate rating decision granting service connection for right patellar instability at the maximum rating of 30 percent.  To date, the electronic record does not reflect that the Veteran has disagreed with any aspect of this determination.  In addition, the Veteran was assigned temporary total ratings pursuant to 38 C.F.R. § 4.30 from February 27, 2012 to March 31, 2012 and from February 24, 2014 to March 31, 2014.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In December 2009, on his VA 9 substantive appeal, the Veteran stated that he was unemployed due to his severity of pain as well as his weight bearing restrictions.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of entitlement to service connection for a left leg condition, a stomach condition, and depression were raised during the July 2015 hearing, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service connected knee disability, including post arthroscopic degenerative joint disease is worse than contemplated by his current rating, and that his lumbar spine disability either originated with an injury during service or was incurred or aggravated by his knee disabilities.  

First, the Veteran just underwent a surgery in February 2015, which he stated was a total knee replacement.  While VA medical center (VAMC) records leading up to the surgery have been associated with the claims file, no records from February 2015 onwards, including the surgical records have been associated with claims file, except for a March 2015 VA examination and some June 2015 records submitted from the Veteran.  Therefore, upon remand the VAMC records pertaining to the Veteran's knee from February 2015 onwards, including his surgery records should be obtained and associated with the claims file.  

Next, the Veteran was last afforded a VA examination in July 2009 to assess the nature and etiology of his lumbar spine disability to include whether it was secondary to his knee disability.  The examiner opined that he could not say without resorting to speculation whether the Veteran's back condition was due to natural progress of the condition, and did not opine on whether the Veteran's back condition was aggravated by his knee disability.  Furthermore, the Veteran now is service-connected for instability of the knee.  Therefore, upon remand the Veteran should be afforded a new examination to determine whether his lumbar spine disability was caused or aggravated by his service-connected right knee disabilities, including status post arthroscopy degenerative joint disease, and right patellar instability.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VAMC records from February 2015 onwards, specifically to include the Veteran's knee surgery records.

2.  Provide notice to the Veteran pursuant to 38 C.F.R. § 3.159(e) concerning the inability to obtain records pertaining to a claim for disability benefits from the Social Security Administration (SSA).  See February 10, 2015 reply from SSA.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his lumbar spine disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

Specifically, the examiner must determine:

(a) whether it is at least as likely as not (a 50 percent probability or greater) that the lumbar spine disability is related to service, to include as a result of injury therein.  The examiner's attention is directed to the July 2015 hearing testimony where the Veteran related that his current disability could be related to a 25 foot fall in service where he landed on his knees.

(b)  whether it is at least as likely as not (a 50 percent probability or greater) that the lumbar spine disability was caused by the Veteran's service-connected right knee disabilities, including post arthroscopic degenerative arthritis or right patellar instability.

(c)  whether it is at least as likely as not (a 50 percent probability or greater) that the lumbar spine disability was aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected right knee disabilities, including post arthroscopic degenerative arthritis or right patellar instability.

A rationale should be provided for both the causation and aggravation opinions. 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's lumbar spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected knee disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims, to include consideration of whether a total rating is warranted pursuant to Diagnostic Code 5055 and TDIU.  If the benefits sought on appeal remains denied, bearing in mind that the TDIU claim is considered to be on appeal currently, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







